Grace, J.
(dissenting). The evidence is conclusive that at the time the garnishee summons was served upon the garnishee he had no property in his possession belonging to the defendant.
On December 30, 1918, the garnishee had, by United States mail, remitted to the defendant the bonds in question. There is no evidence to dispute this fact. He was not garnisheed until the following day.
As we understand the matter, there was no order of the court restraining the garnishee from remitting the bonds as he did, and he had a perfect right to remit the bonds. Hence, at the time of the service of the garnishee summons, he had no property in his possession, or under his.,control, belonging to the defendant.